     Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.1   Page 1 of 20



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ASHLEY MENTH, on behalf of herself                 Case No.:
and others similarly situated,
                                                   COLLECTIVE ACTION
              Plaintiff,                           COMPLAINT
v.                                                 JURY DEMAND
CONCERTO HEALTHCARE, INC.,

           Defendant.




          COLLECTIVE ACTION COMPLAINT AND JURY DEMAND


         Plaintiff ASHLEY MENTH (“Plaintiff”), individually and on behalf of all

 others similarly situated, by and through her attorneys, hereby files this Collective

 Action Complaint against Defendant CONCERTO HEALTHCARE, INC.

 (“Defendant”), and states as follows:

                                    INTRODUCTION

         1.       This is a collective action brought pursuant to 29 U.S.C. § 216(b) by

 Plaintiff, individually and on behalf of all similarly situated persons employed by

 Defendant, arising from Defendant’s willful violations of the Fair Labor Standards

 Act (“FLSA”), 29 U.S.C. § 201 et seq.

         2.       Defendant’s business consists of entering into contracts to administer

                                              1
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20      PageID.2   Page 2 of 20



healthcare coverage on behalf of its health insurance and health plan customers. In

administering healthcare coverage to members enrolled in its customers’ health

plans, Defendant reviews requests for services and makes coverage determinations

based on medical necessity. Defendant holds an Accreditation in Utilization

Management from the National Committee on Quality Assurance (“NCQA”). 1

       3.   Defendant employed Plaintiff and other non-managerial employees to

perform utilization review functions to attempt to reduce the costs of medical care

(“Utilization Review Employees”). Defendant used various job titles to refer to

Utilization Review Employees, including Utilization Review Nurse, Authorization

Nurse, Utilization Management Nurse, Utilization Management Review Nurse, UM

Nurse, and similar job titles. Regardless of the title, the Utilization Review

Employees each performed a similar function.

       4.   Defendant misclassified its Utilization Review Employees as exempt

employees and paid Utilization Review Employees a salary. Defendant’s Utilization

Review Employees regularly worked over 40 hours per week, without overtime

payments.

       5.   The utilization reviews performed by Plaintiff and other Utilization

Review Employees consisted of reviewing health insurance benefit requests



   1
        www.concertohealth.com/ncqa-accreditation/category/press-releases/    (last
visited June 9, 2020).
                                        2
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20         PageID.3    Page 3 of 20



submitted on behalf of members against predetermined guidelines and criteria for

insurance coverage and payment purposes (“Utilization Review Work”).

       6.    Like the NCQA, the Utilization Review Accreditation Commission

(“URAC”) is a nonprofit organization that issues accreditations to companies that

conduct utilization review services, and some states require that companies

conducting utilization reviews be URAC-accredited.

       7.    The Utilization Review Work performed by Utilization Review

Employees is referred to as “Initial Clinical Review” by the URAC.

       8.    In performing their Utilization Review Work, Plaintiff and the

Utilization Review Employees can “approve requests for admissions, procedures,

[or] services that meet … criteria, but must refer requests that do not meet … criteria

to peer clinical review for” approval or denial. 2

       9.    This work is based on a strict set of criteria with little discretion.

Accordingly, the Utilization Review Work performed by Utilization Review

Employees does not qualify the employees as exempt from normal protections of the

FLSA, and therefore, Defendant owes the Utilization Review Employees overtime

wages and additional remedies under federal law.

       10.   Plaintiff brings this action on behalf of herself and other similarly


   2
      See URAC Accreditation Guidelines, p. 32, available at
www.castleworldwide.com/idev/guidelines/ccnresources/URAC_Health_Plan_Gui
de_v7_3.pdf (last visited June 9, 2020).
                                           3
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20          PageID.4    Page 4 of 20



situated current and former Utilization Review Employees, who, due to Defendant’s

uniform misclassification scheme, were not paid all earned overtime pay for time

worked in excess of 40 hours in individual workweeks in violation of the FLSA.

      11.    Defendant knew or could have easily determined that the Utilization

Review Work performed by Plaintiff and the Utilization Review Employees did not

qualify for an FLSA exemption from overtime pay, and Defendant could have

properly accounted for and compensated Plaintiff and the Utilization Review

Employees for their overtime work, but Defendant deliberately chose to misclassify

them as exempt from overtime pay.

      12.    Plaintiff seeks a declaration that her rights and the rights of the putative

collective action members were violated, an award of unpaid wages and liquidated

damages, injunctive and declaratory relief, attendant penalties, and an award of

attorneys’ fees and costs to make them whole for damages they suffered, and to

ensure that they and future workers will not be subjected by Defendant to such illegal

conduct in the future.

                                  JURISDICTION

      13.    This Court has subject matter jurisdiction over Plaintiff’s FLSA claim

pursuant to 28 U.S.C. § 1331 because Plaintiff’s claim raises a federal question under

29 U.S.C. § 201 et seq.

      14.    Additionally, this Court has jurisdiction over Plaintiff’s FLSA claim


                                           4
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20        PageID.5    Page 5 of 20



pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

maintained against any employer … in any Federal or State court of competent

jurisdiction.”

      15.      Defendant’s annual sales exceed $500,000, and Defendant has more

than two employees; thus, the FLSA applies in this case on an enterprise basis.

Defendant’s employees engage in interstate commerce or in the production of goods

for commerce; therefore, they are also covered by the FLSA on an individual basis.

      16.      The Court is empowered to issue a declaratory judgment pursuant to 28

U.S.C. §§ 2201 and 2202.

      17.      The Court has personal jurisdiction over Defendant because Defendant

conducts business in Michigan, employs individuals—including Plaintiff—in

Michigan, is registered with the Michigan Department of Licensing and Regulatory

Affairs (LARA), has caused injuries in Michigan, and generally engages in

substantial activities in Michigan.

      18.      Personal jurisdiction also applies to Defendant because Defendant has

purposefully availed itself of the privilege of conducting activities in Michigan and

has established minimum contacts sufficient to confer jurisdiction over it; and the

assumption of jurisdiction over Defendant will not offend traditional notions of fair

play and substantial justice and is consistent with the constitutional requirements of

due process.


                                          5
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20         PageID.6       Page 6 of 20



                                       VENUE

      19.    Venue is proper in the Eastern District of Michigan under 28 U.S.C. §

1391(b) because Defendant employed Plaintiff and other Utilization Review

Employees in Wayne County, Michigan. Therefore, a substantial part of the events

forming the basis of this suit (including implementation of the illegal pay practices

alleged in this litigation) occurred in the Eastern District of Michigan.

                        INTRADISTRICT ASSIGNMENT

      20.    A substantial part of the events or omissions giving rise to the claims

alleged herein occurred in Wayne County, Michigan; therefore, this action is

properly assigned to the Southern Division.

                                     PARTIES

      21.    Plaintiff ASHLEY MENTH was employed by Defendant as a

Utilization Review Employee in Wayne County, Michigan from October 2017 to

March 2019. In that position, Plaintiff typically worked five days per week, 10 to 12

hours per day, and 50 to 60 hours per week. Plaintiff was compensated on a salary

basis, plus nondiscretionary bonus compensation due to the quality of her work. On

at least two occasions, Plaintiff received a $500 spot bonus in exchange for agreeing

to work four or more overtime hours during workweeks where Defendant anticipated

higher than normal work volume. Plaintiff signed a consent form to join this

collective action lawsuit, attached hereto as Exhibit A.


                                           6
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20        PageID.7    Page 7 of 20



      22.    Defendant CONCERTO HEALTHCARE, INC. is a Delaware

Corporation (File Number: 3880856) with a Principal Office at 85 Enterprise, Suite

200, Aliso Viejo, California 92656. Defendant is licensed to do business in Michigan

(Identification Number: 801063503), and its registered agent for service of process

in Michigan is Cogency Global Inc., 229 Brookwood Drive, Suite 14, South Lyon,

Michigan 48178.

      23.    According to its website, Defendant

             is the leading provider of specialized field-based complex care
             and supporting clinical services for vulnerable, frail and elderly
             patients. Operating exclusively in value-based agreements,
             ConcertoHealth provides high-touch, individualized care for
             patients, and also deploys wraparound clinical resources to
             extend the reach of primary care practices.

https://www.concertohealth.com/who-we-are/ (last visited June 9, 2020).

      24.    Upon information and belief, Defendant has employed hundreds of

Utilization Review Employees—including Plaintiff—during the last three years to

perform Utilization Review Work.

                               GENERAL ALLEGATIONS

      A.     Defendant Misclassified Its Utilization Review Employees

      25.    Plaintiff worked as a Utilization Review Employee for Defendant

within the last three years.

      26.    During her employment with Defendant, Plaintiff primarily performed

Utilization Review Work.

                                          7
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20         PageID.8    Page 8 of 20



        27.   Utilization Review Employees’ job duties were routine and rote and did

not include the exercise of discretion and independent judgment with respect to

matters of significance. Utilization Review Employees’ duties and responsibilities

did not involve the management of the enterprise or any particular department, and

Plaintiff did not direct the work of other employees. Nor were any Utilization

Review Employees involved in setting the management policies or general business

operations of Defendant or its patients.

        28.   The minimum clinical certification required to perform the Utilization

Review Work performed by Plaintiff is Licensed Practical Nurse (“LPN”) or

Licensed Vocational Nurse (“LVN”) credentials. In fact, URAC Health Plan

Accreditation Guidelines explicitly provide that an “LPN/LVN meets the URAC

definition of health professional and this licensure category may conduct initial

clinical review.” 3

        29.   Although Plaintiff and other Utilization Review Employees were

licensed nurses, they were not certified nurse midwives, nurse anesthetists, or nurse

practitioners. Defendant employed Utilization Review Employees, including

Plaintiff, who held LPN licensure, but no other clinical licensure such as a Registered

Nurse license.

        30.   In performing their Utilization Review Work for Defendant, Plaintiff


   3
       See URAC Accreditation Guidelines, supra, p. 344.
                                           8
 Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.9   Page 9 of 20



and other Utilization Review Employees had authority to approve health insurance

benefit requests that matched predetermined criteria, but did not have the authority

to deny health insurance benefit requests that did not match the predetermined

criteria for approval.

       31.   During Plaintiff’s employment with Defendant, Defendant required

Plaintiff and other Utilization Review Employees to perform their job duties in

accordance with its corporate policies, procedures, guidelines, and guidelines

embedded in Defendant’s computer software.

       32.   The policies, procedures and guidelines followed by Plaintiff and other

Utilization Review Employees in performing Utilization Review Work were

designed to comply with the accreditation guidelines for a national accreditation

organization, the NCQA. 4

       33.   Defendant was required to submit the policies, procedures and

guidelines followed by Plaintiff and other Utilization Review Employees in

performing Utilization Review Work for review when it applied for its Accreditation




   4
      Margaret E. O’Kane, President of NCQA, explained that “Achieving NCQA
Utilization Management Accreditation demonstrates that ConcertoHealth has the
systems, process and personnel in place to conduct utilization management in
accordance      with   the   strictest  quality    standards,”    available   at
https://www.concertohealth.com/ncqa-accreditation/category/press-releases/ (last
visited June 9, 2020).


                                         9
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.10    Page 10 of 20



in Utilization Management with the NCQA. 5

       34.   During Plaintiff’s employment with Defendant, Plaintiff’s and other

Utilization Review Employees’ job duties did not involve creating or drafting

corporate policies, procedures or guidelines pertaining to Utilization Review Work.

In fact, during Plaintiff’s employment with Defendant, Plaintiff’s job duties did not

involve creating or drafting any corporate policies, procedures or guidelines of any

kind for Defendant or its employees.

       35.   Defendant misclassified Plaintiff and other Utilization Review

Employees as exempt employees for the purposes of the FLSA. Defendant paid

Plaintiff and other Utilization Review Employees a salary, at the same amount of

compensation each week, regardless of the number of hours they worked each week

during their employment. When Plaintiff worked over 40 hours in individual

workweeks, Defendant did not pay Plaintiff overtime at one-and-one-half times the

“regular rate” at which she was employed.

       36.   However, Plaintiff and the Utilization Review Employees are not




   5
       See, e.g., www.prestigehealthchoice.com/news/press-releases/10-02-2019-
prestige-health-choice-earns-ncqa-second-highest-health-plan-accreditation-status-
level.aspx (touting Defendant earning “a Commendable Health Plan Accreditation
status from the [NCQA] … based on rigorous on-site and off-site evaluations of over
60 standards and selected Healthcare Effectiveness Data and Information Set”
measures) (last visited June 9, 2020).

                                         10
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.11   Page 11 of 20



exempt employees under the FLSA. 6 As noted above, Plaintiff and other Utilization

Review Employees do not exercise the level of independent judgment, discretion,

supervision or administrative control to be classified as executive, professional or

administrative employees under the FLSA, nor do they meet the annual

compensation requirements to be classified as highly compensated employees under

the FLSA. Accordingly, Defendant uniformly misclassifies its Utilization Review

Employees as exempt employees under the FLSA.

       B.    Defendant Fails to Provide Overtime Wages

       37.   As non-exempt employees, Defendant’s Utilization Review Employees

were entitled to full compensation for all overtime hours worked. Under the FLSA,

employees are entitled to “not less than one and one-half times the regular rate” at

which they are employed for work in excess of 40 hours in a workweek. 29 U.S.C.

§ 207(a)(1). The “regular rate” shall be deemed to include bonuses, commissions,

nondiscretionary incentive compensation and other remuneration paid to the

employee. 29 U.S.C. § 207(e).

       38.   Defendant suffered or permitted Plaintiff and Utilization Review

Employees to work over 40 hours in one or more individual workweeks during the



   6
      See, e.g., Rego v. Liberty Mut. Managed Care, LLC, 367 F. Supp. 3d 849, 853
(E.D. Wis. 2019) (holding registered nurses whose primary duty was to conduct
utilization reviews to be non-exempt under the FLSA’s professional and
administrative exemption).
                                        11
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.12   Page 12 of 20



last three years. Nevertheless, Defendant paid Plaintiff and Utilization Review

Employees a salary at the same amount of compensation each week regardless of

the number of hours they worked each week during their employment.

      39.    When Plaintiff and Utilization Review Employees worked over 40

hours in one or more individual workweeks, Defendant did not pay them overtime

at one-and-one-half times the “regular rate” at which they were employed.

      C.     Defendant Benefited from the Uncompensated Overtime Work
             and Suffered and Permitted it to Happen

      40.    At all relevant times, Defendant directed and directly benefited from

the Utilization Review Work performed by Plaintiff and the Utilization Review

Employees.

      41.    At all relevant times, Defendant controlled the work schedules, duties,

protocols, applications, assignments and employment conditions of Plaintiff and the

Utilization Review Employees.

      42.    At all relevant times, Defendant was able to track the amount of time

Plaintiff and the Utilization Review Employees spent in connection with the

performance of their Utilization Review Work. However, Defendant failed to do so

and failed to properly compensate Plaintiff and the Utilization Review Employees

for the overtime work they performed.

      43.    At all relevant times, Plaintiff and the Utilization Review Employees

were non-exempt employees, subject to the requirements of the FLSA.

                                        12
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.13   Page 13 of 20



      44.    Defendant expressly trained, instructed and permitted Plaintiff and the

Utilization Review Employees to perform more than 40 hours of Utilization Review

Work during numerous individual workweeks.

      45.    Because Plaintiff and the Utilization Review Employees typically

worked more than 40 hours in a workweek, Defendant’s policies and practices

deprived Plaintiff and the Utilization Review Employees of overtime wages for the

Utilization Review Work they performed

      46.    Defendant knew or should have known that the Utilization Review

Work performed by Plaintiff and the Utilization Review Employees did not qualify

for the FLSA’s administrative, executive or professional exemption. Indeed, given

the routine and rote nature of the Utilization Review Work, the lack of discretion

and independent judgment with respect to matters of significance, and the strict

guidelines the Utilization Review Employees were required to adhere to, there is no

conceivable way for Defendant to establish that its classification scheme was

enacted in good faith.

      47.    Despite knowing Plaintiff and the Utilization Review Employees

performed more than 40 hours of Utilization Review Work in numerous individual

workweeks, Defendant failed to make any effort to stop or disallow the overtime

work and instead suffered and permitted it to happen.

      48.    Unpaid overtime wages related to the overtime work described herein


                                        13
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20        PageID.14    Page 14 of 20



are owed to Plaintiff and the Utilization Review Employees at the FLSA mandated

overtime premium of one and one-half times the “regular rate” at which they were

employed because Plaintiff and the Utilization Review Employees regularly worked

more than 40 hours in a workweek.

               FLSA COLLECTIVE ACTION ALLEGATIONS

      49.    Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA

on her own behalf and on behalf of:

             All similarly situated current and former Utilization Review
             Employees who work or have worked for Defendant in the last
             three years and who were paid a salary and classified as exempt
             from overtime.

(hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to

amend this definition if necessary.

      50.    Defendant is liable under the FLSA for, inter alia, failing to properly

compensate Plaintiff and other similarly situated Utilization Review Employees.

      51.    Excluded from the FLSA Collective are Defendant’s executive,

administrative and professional employees, including computer professionals and

outside salespersons.

      52.    Consistent with Defendant’s policy and pattern or practice, Plaintiff and

the FLSA Collective were not paid premium overtime compensation when they

worked beyond 40 hours in a workweek.

      53.    Defendant assigned and/or was aware of all the work that Plaintiff and

                                         14
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20        PageID.15    Page 15 of 20



the FLSA Collective performed.

      54.     As part of its regular business practices, Defendant intentionally,

willfully and repeatedly engaged in a pattern, practice and/or policy of violating the

FLSA with respect to Plaintiff and the FLSA Collective. This policy and pattern or

practice includes, but is not limited to:

              a.    Willfully misclassifying Plaintiff and the FLSA Collective as
                    exempt employees under the FLSA;

              b.    Willfully failing to pay Plaintiff and the FLSA Collective
                    premium overtime wages for hours worked in excess of 40 hours
                    per workweek; and

              c.    Willfully failing to record all of the time that Plaintiff and the
                    FLSA Collective worked for the benefit of Defendant.

      55.     Defendant is aware or should have been aware that Plaintiff and the

FLSA Collective were non-exempt employees and that federal law required it to pay

Plaintiff and the FLSA Collective overtime premiums for hours worked in excess of

40 per workweek.

      56.     Defendant’s unlawful conduct has been widespread, repeated and

consistent.

      57.     A collective action under the FLSA is appropriate because the

employees described above are “similarly situated” to Plaintiff under 29 U.S.C. §

216(b). The employees on behalf of whom Plaintiff brings this collective action are

similarly situated because (a) they have been or are employed in the same or similar

positions; (b) they were or are performing the same or similar job duties; (c) they
                                            15
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20        PageID.16    Page 16 of 20



were or are subject to the same or similar unlawful practices, policy or plan; and (d)

their claims are based upon the same factual and legal theories.

      58.    The employment relationships between Defendant and every proposed

FLSA Collective member are the same. The key issue – whether the Utilization

Review Work performed by Utilization Review Employees qualifies for the

professional, executive or administrative exemption – is identical among the

proposed FLSA Collective members.

      59.    Many similarly situated current and former Utilization Review

Employees have been underpaid in violation of the FLSA and would benefit from

the issuance of a court-supervised notice of this lawsuit and the opportunity to join

it.

      60.    Court-supervised notice of this lawsuit should be sent to the FLSA

Collective pursuant to 29 U.S.C. § 216(b).

      61.    Those similarly situated employees are known to Defendant, are readily

identifiable, and can be located through Defendant’s personnel and payroll records.

      62.    Plaintiff estimates the proposed FLSA Collective, including both

current and former employees over the relevant period, will include hundreds of

workers. The precise number of FLSA Collective members should be readily

ascertainable from a review of Defendant’s personnel and payroll records.




                                         16
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.17    Page 17 of 20



                                  COUNT I
                 29 U.S.C. § 216(b) COLLECTIVE ACTION
                VIOLATION OF FLSA, 29 U.S.C. § 201 et seq.
                  FAILURE TO PAY OVERTIME WAGES

      63.   Plaintiff re-alleges and incorporates all previous paragraphs herein.

      64.   At all times relevant to this action, Defendant was engaged in interstate

commerce, or in the production of goods for commerce, as defined by the FLSA.

      65.   At all times relevant to this action, Plaintiff and the FLSA Collective

were “employees” of Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the

FLSA.

      66.   Plaintiff and the FLSA Collective, by virtue of their job duties and

activities actually performed, are all non-exempt employees.

      67.   Plaintiff and the FLSA Collective either: (1) engaged in commerce; or

(2) engaged in the production of goods for commerce; or (3) were employed in an

enterprise engaged in commerce or in the production of goods for commerce.

      68.   At all times relevant to this action, Defendant “suffered or permitted”

Plaintiff and the FLSA Collective to work and thus “employed” them within the

meaning of 29 U.S.C. § 203(g) of the FLSA.

      69.   Defendant violated the FLSA by misclassifying Plaintiff and the FLSA

Collective as exempt from overtime pay and by failing to pay overtime to Plaintiff

and the FLSA Collective when they worked over 40 hours in individual workweeks.

      70.   Contrary to Defendant’s uniform misclassification scheme, Plaintiff

                                        17
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.18   Page 18 of 20



and the FLSA Collective were not exempt employees under FLSA.

      71.    Plaintiff and the FLSA Collective were directed by Defendant to work,

and did work, over 40 hours in one or more individual workweeks.

      72.    Defendant paid Plaintiff and other FLSA Collective members a salary

and no overtime compensation.

      73.    In workweeks where Plaintiff and other FLSA Collective members

worked 40 hours or more, they should have been paid for such overtime work at the

federally mandated rate of one and one-half times the “regular rate” at which they

were employed, including bonuses, commissions, shift differentials and

nondiscretionary incentive pay where applicable. 29 U.S.C. § 207.

      74.    Defendant’s FLSA violations were knowing and willful. Defendant

knew or could have easily determined that Plaintiff and the FLSA Collective were

misclassified as exempt from overtime pay, and Defendant could have easily

accounted for and properly compensated Plaintiff and the FLSA Collective for their

overtime work, but deliberately chose not to.

      75.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation

of the Act, an employee is entitled to his or her unpaid wages (including unpaid

overtime), plus an additional equal amount in liquidated damages (double damages),

plus costs and reasonable attorneys’ fees.




                                         18
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.19    Page 19 of 20



                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on her own behalf and on behalf of the putative

FLSA Collective, requests judgment as follows:

      a.    Certifying this action as a collective action in accordance with 29
            U.S.C. § 216(b);

      b.    Ordering Defendant to disclose in computer format, or in print if no
            computer readable format is available, the names, addresses, dates of
            employment, and phone numbers of all FLSA Collective members, and
            permitting Plaintiff to send notice of this action to all those similarly
            situated individuals, so as to apprise the FLSA Collective members of
            their rights by law to join and participate in this lawsuit;

      c.    Designating Plaintiff as the representative of the FLSA Collective and
            undersigned counsel as class counsel for the same;

      d.    Declaring Defendant violated the FLSA and the Department of Labor’s
            (DOL) attendant regulations as cited herein;

      e.    Declaring Defendant’s violations of the FLSA were willful;

      f.    Granting judgment in favor of Plaintiff and against Defendant and
            awarding Plaintiff and the FLSA Collective the full amount of damages
            and liquidated damages available by law;

      g.    Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in
            filing this action as provided by statute;

      h.    Awarding pre- and post-judgment interest to Plaintiff on these
            damages; and

      i.    Awarding such other and further relief as this Court deems appropriate.

                                JURY DEMAND

      Plaintiff, individually and on behalf of all others similarly situated, by and

through her attorneys, hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38


                                        19
Case 2:20-cv-11514-SJM-EAS ECF No. 1 filed 06/10/20       PageID.20    Page 20 of 20



and the court rules and statutes made and provided with respect to the above-entitled

cause.

Dated: June 10, 2020                   Respectfully Submitted,

                                       s/ Rod M. Johnston
                                       Kevin J. Stoops (P64371)
                                       Rod M. Johnston (P80337)
                                       SOMMERS SCHWARTZ, P.C.
                                       One Towne Square, 17th Floor
                                       Southfield, Michigan 48076
                                       Phone: (248) 355-0300
                                       kstoops@sommerspc.com
                                       rjohnston@sommerspc.com

                                       TRAVIS M. HEDGPETH*
                                       Texas Bar No. 24074386
                                       THE HEDGPETH LAW FIRM, PC
                                       3050 Post Oak Blvd., Suite 510
                                       Houston, Texas 77056
                                       Telephone: (281) 572-0727
                                       Facsimile: (281) 572-0728
                                       travis@hedgpethlaw.com

                                       JACK SIEGEL*
                                       Texas Bar No. 24070621
                                       STACY THOMSEN*
                                       California Bar No. 274282
                                       SIEGEL LAW GROUP PLLC
                                       4925 Greenville, Suite 600
                                       Dallas, Texas 75206
                                       P: (214) 790-4454
                                       www.4overtimelawyer.com

                                       * Application for admission forthcoming

                                       Attorneys for Plaintiff and the putative FLSA
                                       Collective members


                                         20
